


Exhibit 10.19

EMPLOYMENT AGREEMENT

        THIS EMPLOYMENT AGREEMENT (this "Agreement"), dated as of June 8, 2000,
is entered into by and between Waste Management Federal Services, Inc., a
Delaware corporation, (the "Employer") and Thomas Dabrowski (the "Employee").

RECITALS

        A.    Employer desires to employ Employee as President of Employer on
the terms and conditions set forth herein;

        B.    Employee desires to be employed by Employer in such capacity on
such terms and conditions; and

        C.    As of the date of this Agreement, Employer is a wholly-owned
subsidiary of GTS Duratek, Inc., a Delaware corporation ("GTS Duratek")

AGREEMENT

        In consideration of the foregoing, of the mutual promises herein
contained and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, do hereby agree as follows:

        1.    Employment Term.    

        (a)  Employer agrees to employ Employee on the terms and conditions set
forth herein for a term commencing on the date hereof and ending on the second
anniversary of the date hereof (the "Term"), unless such Term is terminated
prior thereto in accordance with Section 4 of this Agreement. Employee hereby
accepts such employment for the Term.

        (b)  In the event that neither Employer nor Employee has notified the
other that such party does not wish to extend this Agreement (a "Notice of
Non-Extension") prior to six (6) months before the Term hereunder would
otherwise expire, then the Term of this Agreement shall automatically extend, on
a day-by-day basis, to the date which is six (6) months after the date on which
a Notice of Non-Extension is first given, unless the Term is terminated prior
thereto in accordance with Section 4 of this Agreement.

        2.    Duties.    

        During the Term of this Agreement:

        (a)  Employee shall hold the office of President of Employer or such
other position of comparable or higher authority and responsibility within
Employer or any of its affiliated entities as shall be mutually agreeable. Such
services shall be provided at the Employer's office located in Lakewood,
Colorado or such other location of the Employer's office as Employer shall
reasonably designate, although Employee shall travel as reasonably necessary to
perform his duties. Employee shall have the powers and authority customarily
associated with such position. Employee shall assume such other responsibilities
consistent with his position as President of Employer, as may be assigned to him
from time to time by the President and Chief Executive Officer of GTS Duratek or
another executive officer designated by the President and Chief Executive
Officer of GTS Duratek.

        (b)  Employee shall devote his best efforts and full working time to the
business and affairs of the Employer, except that Employee shall be allowed
reasonable vacations and reasonable leaves of absence, due to illness or
incapacity that does not constitute a Long-Term Disability (as hereinafter
defined), in accordance with the established policies of the Employer. Nothing
in this Agreement shall preclude Employee from engaging in charitable,
professional, and community

--------------------------------------------------------------------------------




activities, in each case so long as such activities do not interfere with,
conflict, or impair the proper performance of Employee's duties hereunder or
Employer's business or reputation.

        (c)  Employee shall not receive compensation, other than honoraria, for
services rendered to any Person other than the Employer during the Term of this
Agreement. As used herein, the term "Person" shall include all natural persons,
corporations, business trusts, associations, companies, partnerships, joint
ventures and other entities, governments, agencies, and political subdivisions.

        3.    Compensation.    

        As compensation for Employee's services, Employer hereby agrees to pay
Employee, and Employee agrees to accept, the following compensation:

        (a)  Employer shall pay to Employee an initial base salary equal to two
hundred fifty thousand dollars ($250,000) per annum (payable in monthly,
semi-monthly or bi-weekly installments, in accordance with GTS Duratek's payroll
policies). Such salary may be adjusted from time to time at the discretion of
the President and Chief Executive Officer of GTS Duratek, subject to the GTS
Duratek's compensation guidelines (the "Compensation Guidelines") as may be in
effect from time to time.

        (b)  The President and Chief Executive Officer of GTS Duratek shall
consider in good faith the amount of bonus, if any, subject to the Compensation
Guidelines and the Management Incentive Program ("MIP") then in effect, which
Employee should receive with respect to any period of employment hereunder. Such
bonuses, if any, shall be determined with reference to the performance of
Employee hereunder and the performance and results of operations of Employer and
GTS Duratek during the relevant period. Subject to the Employer's right to
terminate or modify the MIP, in determining the amount of bonus under such
program, if any, the President and Chief Executive Officer of GTS Duratek shall
apply the following weights: 70% for Employer, 20% for GTS Duratek and 10% for
personal objectives. The parties acknowledge that the President and Chief
Executive Officer of GTS Duratek may determine in good faith that, based on the
foregoing factors, no bonus should be paid to Employee with respect to any
employment period.

        (c)  Upon submission of proper documentation, Employee shall be allowed
reimbursement for expenses for travel in connection with Employer's business,
and shall be entitled to paid vacation and to holidays in accordance with the
policies of Employer. Employee shall also be entitled to such additional
benefits as Employer may establish for its executives from time to time on a
basis no less favorable than the benefits provided to any other executive of
Employer.

        4.    Termination.    

        This Agreement, and Employee's employment with Employer, shall be
terminable as follows:

        (a)  Termination of Employment by Employer:

        (1)  Employer may terminate this Agreement upon two (2) weeks notice to
Employee in the event of the "Long Term Disability" of Employee. A "Long-Term
Disability" shall be deemed to have occurred when, due to a "Disability," as
such term is defined in GTS Duratek's group disability insurance policy number
L652259 effective January 1, 1992 or any successor policy thereto, Employee (i)
shall have been unable or shall have failed to perform the essential functions
of his position, with or without reasonable accommodation, and (ii) is presently
suffering from a "Disability," as determined in the judgment of the Board of
Directors of GTS Duratek, exercised in good faith and based on competent medical
advice.

        (2)  This Agreement shall terminate automatically upon Employee's death.

2

--------------------------------------------------------------------------------




        (3)  Employer may terminate or give Notice of Non-Extension of this
Agreement for "Cause" immediately upon notice to Employee. As used herein,
"Cause" shall mean (i) Employee's fraud, theft, embezzlement or commission of
any felony or other crime involving moral turpitude, (ii) Employee's use of
illicit drugs, or (iii) the willful failure or refusal of Employee to perform
any material obligation under this Agreement or to carry out the reasonable
directives of the President and Chief Executive Officer of GTS Duratek, or the
repeated willful or materially negligent failure to perform the Employee's
duties as determined by the President and Chief Executive Officer of GTS Duratek
in good faith, and the failure of Employee to cure the same to the satisfaction
of Employer within a period of thirty (30) days following notice thereof from
Employer, if, in the opinion of Employer, cure is possible.

        (4)  Employer may terminate or give Notice of Non-Extension of this
Agreement without "Cause," for any reason or no reason at all, upon six
(6) months prior notice to Employee.

        (b)  Termination of Employment by Employee:

        (1)  Employee may terminate or give Notice of Non-Extension of this
Agreement with "Justification" upon six (6) months notice to Employer. As used
herein, "Justification" shall mean (i) a substantial, adverse change in the
nature or scope of Employee's responsibilities and authority which amounts to
the functional equivalent of a demotion, (ii) the willful failure or refusal of
Employer to perform any material obligation under this Agreement, and in each
such case the failure of Employer to cure the same within a period of thirty
(30) days following notice thereof from Employee or (iii) the relocation of
Employee's primary place of business to a location more than 100 miles from the
current office in Lakewood, Colorado.

        (2)  Employee may terminate or give Notice of Non-Extension of this
Agreement, without "Justification," at any time following the first anniversary
of this Agreement, upon six (6) months prior notice to Employer.

        5.    Effect of Termination.    

        (a)  If Employee's employment is terminated pursuant to Section 4(a)(4)
or Section 4(b)(1):

        (1)  Employer shall pay to Employee all compensation, at the rate then
in effect, through Employee's last day of employment with Employer (the
"Termination Date").

        (2)  Employer shall continue to pay, pro rata on a bi-weekly basis, to
Employee (in lieu of any other severance, termination or similar payments, and
in full discharge of Employer's responsibilities under this Agreement with
respect to the Termination Date) Employee's base salary (at the level in effect
as of the Termination Date) and provide medical and dental benefits
substantially similar to the benefits being provided, if any, at the Termination
Date (the "Severance Benefit") for a period of eighteen (18) months following
the Termination Date. The medical and dental benefits referred to herein will be
continued for such 18 month period under COBRA and the Employer agrees to
contribute the applicable premiums on terms equal to those that existed
immediately prior to the Termination Date. In the event that Employee
discontinues COBRA coverage for such medical and dental benefits at any time,
Employer shall have no further premium payment obligations hereunder.

        (3)  Employee shall be subject to the provisions of Section 7 for a
period of two (2) years from the Termination Date.

3

--------------------------------------------------------------------------------




        (b)  If Employee's employment is terminated pursuant to Section 4(a)(1),
Section 4(a)(2), Section 4(a)(3) or Section 4(b)(2):

        (1)  Employer shall pay to Employee all compensation, at the rate then
in effect, through the Termination Date.

        (2)  Employee shall not be entitled to any Severance Benefit, but, in
the case of a termination under Section 4(a)(1), shall be entitled to any
benefit for which the Employee qualifies under any short-term or long-term
disability plan of Employer.

        (3)  Employee shall be subject to the provisions of Section 7 for a
period of two (2) years from the Termination Date in the case of a termination
pursuant to Section 4(a)(3) or Section 4(b)(2), and for a period, not to exceed
two (2) years, during which disability benefits are being paid to Employee under
any short-term or long-term disability plan of Employee in the case of a
termination pursuant to Section 4(a)(1).

        (c)  The sole liability of Employer upon a termination of Employee's
employment shall be to pay the amounts expressly provided for above in this
Agreement as being due and owing upon such termination, and to comply with
Employer's obligations to Employee (if any) pursuant to any other written
agreements between Employee and Employer or pursuant to any employee benefit
plan. Employee's entitlement to amounts owing pursuant to this Agreement shall
not be dependent upon Employee's efforts to "mitigate" loss or to find other
employment, nor shall the amounts owing pursuant to this Agreement be subject to
offset by compensation earned from a subsequent employer.

        6.    Records and Confidential Data.    

        All memoranda, notices, files, records and other materials made or
compiled by Employee during the period of his employment in the ordinary course
of business, or made available to him concerning the business of Employer shall
be Employer's property and shall be delivered to Employer at its request
therefor or automatically upon the termination of this Agreement. Employee shall
not at any time during or after the term hereof use for himself or others, or
divulge to others any trade secret or confidential or proprietary business
information, knowledge or data of Employer obtained by him as a result of his
employment unless authorized in writing by Employer or required by law.

        7.    Non-competition/Non-Interference.    

        Employee agrees that, for the period specified in the applicable
subsection of Section 5 and Section 8(b), if applicable, Employee will not
directly or indirectly (i) develop, own, manage, operate, or otherwise engage
in, participate in, represent in any way or be connected with, as officer,
director, partner, owner, employee, agent, independent contractor, consultant,
proprietor, stockholder (except for the ownership of a less than 5% stock
interest in a publicly traded company) or otherwise, any Competing Business in
any state of the United States or comparable region outside the United States in
which Employer or any of its affiliates then conducts business; or (ii) induce
or take any action with the purpose or effect of causing any employee of
Employer or its affiliates to terminate his or her employment with Employer or
any of its affiliates or to become employed by any Competing Business. As used
herein, "Competing Business" shall mean any business engaged in the treatment,
remediation, transportation, processing, disposal, or burial of radioactive,
hazardous, mixed and other wastes, or which provides technical support services
that include, but are not limited to, site decontamination and decommissioning,
waste management services, radiological engineering services, staff augmentation
and outage support, instrumentation services, environmental and computer
consulting and environmental health and safety training. To the extent the
Employee will be employed by or perform activities on behalf of a division or
subsidiary of a Competing Business, which division or subsidiary does not itself
compete with the Employer, and he can demonstrate to the Employer's reasonable
satisfaction that such employment or provision of services will not have an
adverse competitive effect on the Employer,

4

--------------------------------------------------------------------------------


such employment or provision of services shall not be prohibited hereunder. The
parties acknowledge and agree that the restrictions of this Section 7,
Section 5(a)(3) , Section 5(b)(3) and Section 8(b) hereof have been carefully
negotiated at arm's length and are believed by the parties to be reasonable and
necessary to protect Employer's legitimate business interests. In the event
that, notwithstanding the foregoing, any provision set forth in this Section 7,
or the time period set forth in Section 5(a)(3), Section 5(b)(3) or Section 8(b)
hereof, shall be determined by any competent court or tribunal to be
unenforceable or invalid for any reason, the parties agree that this Section 7
and the time periods set forth in Section 5(a)(3), Section 5(b)(3) and
Section 8(b) shall be modified to extend only over the maximum period of time
for which it may be enforceable, and/or over the maximum geographical area as to
which it may be enforceable, and/or to the maximum extent in any and all
respects as to which it may be enforceable, all as determined by such court or
tribunal. The parties further agree that Employer will be entitled (without
posting bond or other security) to injunctive or other equitable relief, as
deemed appropriate by any such court or tribunal, to prevent a breach of
Employee's obligations set forth in this Section 7.

        8.    Services Upon Completion of Term.    

        (a)  On the last day of the initial Term, assuming that either the
Employer or the Employee has provided the other a Notice of Non-Extension and,
provided Employee has met, on a cumulative basis, the budgeted earnings before
interest and taxes ("EBIT") for Employer and all personal performance goals as
set by the President and Chief Executive Officer of GTS Duratek, Employer agrees
to retain Employee to provide Employer with consulting services and Employee
agrees to provide such consulting services to Employee for a period of two
(2) years from the end of the initial Term hereof, subject to a consulting
agreement reasonably acceptable to Employer and Employee. During the first six
(6) months of such services, Employee shall provide to Employer up to thirty
(30) hours of services per week. For the remaining eighteen (18) months of such
services, Employee shall provide to Employer up to seventeen (17) hours of
services per week. In return for such services, Employer shall pay to Employee
the sum of one hundred twenty-five thousand dollars ($125,000) per annum,
payable pro rata on a bi-weekly basis, and shall provide to Employee medical and
dental benefits, on substantially similar terms to the medical and dental
benefits provided, if any, at the end of the initial Term hereof, while Employee
provides such services to Employer. During the latter 18 months of the two year
term contemplated by this Section 8(a), the medical and dental benefits referred
to herein will be continued for such 18 month period under COBRA and the
Employer agrees to contribute the applicable premiums on terms equal to those
that existed immediately prior to the termination of the Employee's employment
with the Employer. In the event that Employee discontinues COBRA coverage for
such medical and dental benefits at any time, Employer shall have no further
premium payment obligations hereunder.

        (b)  Employee shall be subject to the provisions of Section 7 for a
period of two (2) years from the end of the initial Term hereof.

        9.    Complete Agreement.    

        This Agreement contains the complete agreement and understanding
concerning the subject matter hereof and shall supersede all other agreements,
understandings or commitments between the parties as to such subject matter. The
parties stipulate that neither of them has made any representations concerning
the subject matter hereof except such representations as are specifically set
forth herein.

        10.    Indemnification.    

        The Employer covenants to indemnify and hold harmless Employee to the
maximum extent that directors and officers are indemnified pursuant to the
Employer's Certificate of Incorporation, By-Laws or otherwise and to such
further extent, if any, as employees are permitted to be indemnified under

5

--------------------------------------------------------------------------------


Delaware law. During the Term, Employer will not repeal or modify any such right
to indemnification or limitation of liability so as to adversely affect any such
right or protection provided by Employer to Employee.

        11.    Assignment.    

        The obligations and rights of each party hereunder shall not be
assignable without the prior written consent of the other party; provided,
however, that Employer may without the consent of Employee assign this Agreement
to any successor owner of the Employer resulting from merger, consolidation or
otherwise so long as such successor agrees in writing to assume Employer's
obligations under this Agreement in a form and manner reasonably acceptable to
Employee. Subject to the foregoing, this Agreement shall be binding upon and
inure to the benefit of the parties' respective heirs, legal representatives,
successors and assigns.

        12.    Notices.    

        Except as otherwise expressly stated, all notices required to be given
or which may be given under this Agreement shall be in writing and shall be
deemed given when personally delivered or three (3) business days after having
been mailed by certified mail, postage prepaid, return receipt requested,
addressed as follows:

If to Employer:

Waste Management Federal Services, Inc.
c/o GTS Duratek, Inc.
10100 Old Columbia Road
Columbia, MD 21046
Attention: Corporate Secretary

If to Employee:

Thomas Dabrowski
[Street Address]
[City, State, Zip Code]

Either party may change the address to which such notices are to be addressed by
notice thereof to the other party in the manner set forth above.

        13.    Waiver, Modification or Amendment.    

        Except as otherwise provided for within this Agreement, no waiver,
modification or amendment of any provision of this Agreement shall be effective,
binding or enforceable unless in writing and signed by the party against which
it is sought to be enforced.

        14.    Severability.    

        If any provision of this Agreement shall be held to be illegal, invalid
or unenforceable under any applicable law, then this Agreement shall be deemed
to be modified to the minimum extent necessary to render it legal, valid and
enforceable, and the rights and obligations of the parties shall be construed
and enforced accordingly.

        15.    Governing Law.    

        The validity of this Agreement and of any of the terms or provisions as
well as the rights and duties of the parties hereunder shall be governed by the
laws of the State of Maryland, without reference to any conflict of law or
choice of law principles in the State of Maryland that might apply the law of
another jurisdiction.

6

--------------------------------------------------------------------------------


        16.    Arbitration.    

        Any disputes between the parties relating to the terms of this
Agreement, or the breach thereof, shall be submitted to binding arbitration in
Washington, D.C., in accordance with the rules of the American Arbitration
Association. In the event that either party desires to arbitrate any such
dispute, such party shall so notify the other party and the parties shall
endeavor in good faith, for a period of thirty (30) days, to resolve such
dispute without arbitration. In the event that the parties cannot resolve the
dispute within such thirty (30) day period, then within ten (10) days
thereafter, the parties shall jointly designate an arbitrator to hear the
dispute, or, if the parties are unable to jointly select an arbitrator, an
arbitrator shall be chosen by the President of the American Arbitration
Association from lists of candidates provided by each of the parties. The
decision of the arbitrator shall be binding upon the parties. In the event that
Employee prevails in such arbitration, Employer shall pay the expenses of
Employee incurred in connection with such arbitration.

        Notwithstanding anything to the contrary in this Section, either party
may seek injunctive relief from a court of competent jurisdiction, in the event
that such party believes that injunctive relief is warranted by a breach or
threatened breach of this Agreement by the other party.

        17.    Construction.    

        Headings or captions of this Agreement are for reference only and are
not to be construed in any way as part of this Agreement, nor in the
interpretation of this Agreement. The masculine pronoun shall include the
feminine and neuter, and vice versa, where the context so requires.

        18.    Counterparts.    

        This Agreement may be executed in multiple original counterparts, each
of which shall be deemed an original and all or which together shall constitute
but one and the same document.

7

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date first written above.

EMPLOYER:   EMPLOYEE:
Waste Management Federal Services, Inc.
 
Thomas Dabrowski
By:
/s/  ROBERT F. SHAWVER    
Name:  Robert F. Shawver
Title:    Executive Vice President
 
/s/  THOMAS DABROWSKI      

8

--------------------------------------------------------------------------------
